Los hechos están expresados en la opinión.
El Juez Asociado Se. Aldus r,
emitió la opinión del tribunal.
Pedro Perea Fajardo presentó demanda jurada en la Corte de Distrito de Mayagüez contra Miguel Castro Rivera, recla-mándole el pago de $738.30 más los intereses, costas, desem-bolsos y honorarios de abogado fundándose en las siguientes causas de acción:
Primera. — Que según el documento que inserta en la de-manda, suscrito por el demandado como deudor principal y por el demandante como fiador y vencido en 17 de octubre ele *1073914, se comprometieron a pagar la cantidad de doscientos pesos con sus intereses y honorarios de abogado en caso de reclamación judicial y las costas, y que en pleito que el acree-dor siguió contra el demandante como consecuencia de esa obligación se dictó sentencia condenándole a pagar los dos-cientos pesos de la deuda, más $168.80 por costas, gastos, des-embolsos, intereses y honorarios do abogado las que satisfizo el demandante y no le lia pagado el demandado.
Segunda. — Que también tuvo que pagar por el demandado como fiador suyo por obligación vencida y no satisfecha, se-gún el documento que también inserta en la demanda, la can-tidad de doscientos pesos más doce-,pesos por los intereses debidos hasta entonces, sin que tampoco el demandado se la haya satisfecho; y
Tercera. — Que asimismo pagó como fiador del demandado la cantidad de $150 de otra obligación vencida más $7.50 por intereses, según el documento que en idioma inglés inserta en la demanda, cantidades que tampoco le ha pagado el de-mandado.
El apelante, Miguel Castro Rivera, excepcionó la demanda fundándose en que contenía indebida acumulación de accio-nes por comprender tres causas distintas de acción por la na-turaleza de la reclamación que en ellas se consignan, por la procedencia de contratos llevados a cabo en épocas diferentes y por el origen de ellas. Además alegó que por esos funda-mentos la demanda no aducía hechos suficientes para deter-minar una causa de acción.
El día señalado para la vista de esa excepción en la corte no compareció el demandado y, a petición del demandante, recayó resolución desestimando la excepción por ser frívola y ordenando que si dentro de dos días contados desde la noti-ficación de dicha resolución no pagaba el demandado al de-mandante diez pesos como costas por la comparecencia a la vista de dicha excepción y presentaba además un affidavit so-bre la suficiencia de su defensa en los méritos de la cuestión, dictaría sentencia de acuerdo con la súplica de la demanda. *108Esta resolución se basó en la regia 18 de las cortes de distrito.
Después de notificada esa resolución al demandado y de transcurrir el término que en ella se fijó solicitó el deman-dante de la corte que dictase sentencia por no haber cumplido el demandado con las condiciones que se le habían impuesto ni haber hecho gestión alguna para contestar la demanda y, de acuerdo con esa petición, la corte dictó sentencia conde-nando al demandado a satisfacer los $738.30 reclamados más los intereses legales desde la radicación de la demanda y las costas, gastos, desembolsos y honorarios del abogado del de-mandante, sentencia contra la cual interpuso el demandado el presente recurso de apelación.
Todo lo que alega el apelante para sostener que su excep-ción no fué frivola como declaró la corte inferior es que en la primera causa de acción cobra el demandante no solamente doscientos pesos debidos de acuerdo con la obligación escrita sino también $168.80 por gastos costas, intereses y honora-rios de abogado, siendo así que éstos no tiene obligación de satisfacerlos de acuerdo con la ley de 12 de marzo de 1908, dictada para enmendar los artículos 327 y 339 del Código de Enjuiciamiento Civil, porque la cuantía de la obligación no llegaba a quinientos pesos y que por lo tanto se acumulan ahora dos acciones, una para el pago del capital de la fianza y la otra por un pago hecho indebidamente, las que necesi-tarían distintas defensas y no se refieren a contratos expre-sos ni tácitos por lo que entiende que no son acumulables.
Que es frívola la alegación de indebida acumulación de acciones por el motivo que se expresa lo demuestra el mismo documento que suscribió el apelante y que garantizó como fia-dor el apelado, pues en él se consigna expresamente que en caso ele que el acreedor tuviera que reclamar judicialmente el cobro de la deuda quedaban obligados tanto el deudor corno su fiador a satisfacer también los honorarios de abogado, por lo que los cobros que hace ahora el Señor Perea por ese con-cepto dimanan claramente del mismo contrato. Cintrón & Aboy v. Sold, 22 D. P. R. 262.
*109El fundamento que tiene el apelante para alegar que la demanda no aducía hechos suficientes para determinar una causa de acción porque incluye y copia una obligación en in-glés sin hacer constar su traducción y sin dar conocimiento de ella a la parte demandada para que pudiera defenderse también es frívola, porque si bien el artículo 34 del Código de Enjuiciamiento Civil que el apelante considera infringido dis-pone que las alegaciones escritas podrán hacerse en lengua inglesa pero acompañadas ele las necesarias copias en lengua española, como el apelado presentó su alegación, la demanda, en español, no infringió ese precepto, pues un documento re-dactado en inglés inserto en ella no es una alegación, ni puede el apelante sostener que estando en ese idioma no podía de-fenderse ele él porque en ese idioma fué que él la suscribió, según la demanda.
Resueltas estas cuestiones, examinemos la otra sobre las condiciones impuestas por la corte al demandado para per-mitirle presentar una contestación a la demanda.
La regla 18 de las cortes de distrito dispone que cuando una parte interponga una excepción o moción frívola con la sola intención. de demorar una demanda o contestación, no se le permitirá presentar otro alegato excepto en la forma y manera que disponga la corte y deberá también ser reque-rida para que presente una declaración jurada de los méri-tos de su causa o de la defensa.
Para demostrar el apelante que la resolución de la corte imponiéndole condiciones para presentar una contestación fué ilegal, cita el artículo 139 del Código de Enjuiciamiento Civil que dispone en uno de sus párrafos que cuando la excep-ción previa a la demanda es desestimada y-no se presentó nin-guna contestación podrá la corte, en los términos que estimare justos, permitir que se presente una contestación. Sin embargo este mismo precepto deja a la corte la facultad de per-mitir que se presente, la contestación en los términos que sean justos, la autoriza para imponer condiciones y ele aquí nace la regla 18 antes citada. Es claro que los jueces no han de *110impedir caprichosamente la contestación cuando desestimen la excepción a la demanda, pero si la excepción es frívola y con el solo objeto de demorar el pleito, como en este caso, de acuerdo con el propio artículo 139 citado, puede imponer la .condición a que se refiere la regla 18 para permitirle otra ale-gación. Generalmente las reglas de la corte regulan esta ma-teria. Seale v. McLaughlin, 28 Cal 672, y Gillan v. Hutchison, 16 Cal. 154.
Se sostiene también por el apelante que el juez no pudo imponerle como una de las condiciones para permitirle que presentara su contestación a la demanda el pago de diez dó-lares como costas por la comparecencia a la...vista ele la excep-ción, porcine la materia del pago de honorarios de abogado está regulada por la ley de 12 de marzo de 1908, según la cual no podría cobrarlos el demandante por no llegar a quinientos pesos la cuantía de la primera causa de acción.
Siendo acumulables las tres causas de acción que se ejer-citan en la demanda, el importe total y nó el de las varias cau-sas de acción acumuladas es el que determina la jurisdicción de la corte y la facultad de ésta para imponer como costas el pago de los honorarios de abogado. Además, el derecho para exigir el pago de la cantidad que el demandado adeuda al demandante no dimana de la ley citada sino de la regla 18 en relación con el artículo 139 del Código de Enjuiciamiento Civil.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Hutchison.
El Juez Asociado Sr. del Toro no intervino en la resolución de este caso.